Citation Nr: 1613990	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, and from March 1975 to March 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision that denied service connection for hepatitis C.  The Veteran timely appealed.

In August 2013, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Notice
 
It appears that the Veteran may not have received actual notice at his current address, of the date, time, and place of VA examinations.  A review of the record indicates that one or more examinations had been cancelled in October 2013. 

Correspondence mailed to the Veteran in December 2013 indicates that VA has multiple conflicting addresses for the Veteran, and has been unsuccessful trying to reach the Veteran by telephone to schedule examinations.  The December 2013 correspondence also requested that the Veteran contact VA within 10 days to schedule examinations; however, he had not done so.

That notwithstanding, there is no indication in the claims file that the Veteran was ever notified at his current address, of the date, time, and place of the VA examinations. Under these circumstances, he should be afforded another opportunity to report for VA examinations.  

Hepatitis C

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Service treatment records show that the Veteran was hospitalized in November 1976 for hepatitis, type unknown.  At that time the Veteran reported a history of opiate or morphine use within the past eight months, which he blamed on marital problems; and indicated that drugs no longer were a problem for him.  The physician opined that the Veteran's current attitude and apparent control and insight concerning drug use and his present problem would make transfer to E-3 counter-therapeutic.  Records also show that the Veteran had obtained a tattoo in 1971.

Service treatment records show that the Veteran again was hospitalized for recurrent hepatitis in June 1977.  At that time he reported no history of drug use.

Post-service records show that the Veteran began treatment for chronic hepatitis C in December 2006.

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current hepatitis C, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, make an attempt to obtain any of the Veteran's updated treatment records and/or summary of treatment for hepatitis C since 2008; and associate them/it with the claims file. 

2. Obtain the Veteran's outstanding VA treatment records, from January 2014 forward; and associate them with the Veteran's claims file.

3. Furnish to the Veteran a letter providing timely notification regarding the date, time, and place of rescheduled VA examinations.  The letter should be sent to the Veteran's current address, as identified by him or by his representative.  A copy must be included in the claims file.  In the alternative, other form(s) of notification must be documented in the record.  

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hepatitis C and the likely etiology of the disease.  All necessary tests should be accomplished.  

The examiner should identify and consider each of the Veteran's risk factors for acquiring hepatitis C in active service-including intervenous drug use, and obtaining a tattoo.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that hepatitis C had its clinical onset in active service, or is otherwise related to active service.

The examiner should reconcile any opinion with the service treatment records, post-service treatment records, and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




